DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This office action is responsive to the amendment filed on 07 February 2021.  As directed by the amendment: claim 5 has been amended; no claims have been cancelled or added. Thus, claims 1-9, 10-13, and 15 are presently pending in this application. 
	Applicant’s amendments to claim 5 has overcome the 112(b) rejection made in the previous office action.
Response to Arguments
Applicant’s arguments, see pages 6-7, filed 07 February 2021, with respect to the rejection(s) of claim(s) 1 and 13 under 35 U.S.C. §102(a)(1) have been fully considered and are persuasive. Upon further consideration, the rejection mailed 14 December 2020 has been withdrawn. Finality is similarly withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Morris et al (US 6629955).
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6, 7, 11-13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morris et al (US 6629955).
Regarding claim 1, Morris discloses:
An infusion pump (20; Fig. 1, Fig. 3) comprising: a pump body (22; Fig. 3) including a pumping mechanism (44; Col. 6:30-39); a platen assembly (30, 32) including a first platen member (30 – the door 30 can be considered a platen member because the door acts as a flat plate, which is the broadest reasonable interpretation of the term “platen” as the instant specification fails to provide a special definition for the term “platen”) rotatably coupled to the pump body (22) to pivot relative to the pump body (22) (Col. 6:10-21 – the hinge 38 in Fig. 2 allows the door 30 to open with respect to the pump body 22) (see Image 1 below) and a second platen member (32 – the handle 32 can be considered a platen member because the handle acts as a flat plate, which is the broadest reasonable interpretation of the term “platen” as the instant specification fails to provide a special definition for the term “platen”) rotatably coupled to the first platen member (30) to pivot relative to the first platen member (30) about a second hinge axis (Image 1) (Col. 9:55-58 – the handle 32 pivots with respect to the door (first platen member) 30, as seen in Fig. 3); wherein the platen assembly (30, 32) further includes a first platen surface (116) on the first platen member (30) and a second platen surface (66) on the second platen member (32); wherein the platen assembly (30, 32) is pivotable about the first hinge axis (Image 1) to an open position (Fig. 3) in which the second platen surface (66) and the first platen surface (116) are positioned away from the pumping mechanism (44) (Col. 6:30-39); wherein the platen assembly (30, 32) is pivotable about the first hinge axis (Image 1) to a closed position (Fig. 2) in which the second platen surface (66) and the first platen surface (116) are positioned opposite and in proximity to the pumping mechanism (44) (Fig. 13, Fig. 15; Col. 9:65-67, Col. 10:1-18 – when the door 30 is closed and the handle 32 is pushed into the closed position of Fig. 2, the first platen surface 116 engages a platen 42 which then engages the pumping mechanism 44 and tube 24; the second platen surface 66 is in the form of a hook that fully engages with flow stop 56 to open the flow of tube 24) and wherein the first platen surface (116) and the second platen surface (66) engage tubing (24) of an administration set (Col. 6:3-8) received by the infusion pump (20) (Col. 9:65-67, Col. 10:1-18 – as described above, both the first platen surface 116 and the second platen surface 66 indirectly engage with tubing 24 to open the flow of the tube and enable pumping of fluid within the tubing).  
Image 1. Annotated portion of Fig. 3

    PNG
    media_image1.png
    546
    772
    media_image1.png
    Greyscale

Regarding claim 2, Morris discloses:
The infusion pump according to claim 1, wherein the first platen member (30) includes a bend or a curve (see Image 2 below) between the first hinge axis and the second hinge axis (Image 2).  
Image 2. Annotated portion of Fig. 2

    PNG
    media_image2.png
    334
    713
    media_image2.png
    Greyscale

Regarding claim 3, Morris discloses:
The infusion pump according to claim 1, wherein the pump body (22) includes a first alignment feature (62) and a second alignment feature (104; Fig. 6 – the second alignment feature 104 is part of flow stop 56 which, in the assembled pump, is part of the pump body 22 as seen in Fig. 3), the platen assembly (30, 32) includes a first alignment counter-feature (60) and a second alignment counter-feature (68), and the first alignment feature (62) and second alignment feature (104) respectively mate with the (60) and the second alignment counter-feature (68) when the platen assembly (30, 32) is in the closed position (Fig. 2, Fig. 15; Col. 6:44-47, Col. 10:12-18).  
Regarding claim 4, Morris discloses:
The infusion pump according to claim 3, wherein the first alignment counter-feature (60) and the second alignment counter-feature (68) are included on the second platen member (32) (Col. 6:44-49).  
Regarding claim 6, Morris discloses:
The infusion pump according to claim 3, wherein the first alignment feature includes a first pin (62; Fig. 10; Col. 6:44-47 – the yoke 62 has a bar that engages the latch arm 60) and the first alignment counter-feature (60) includes a first slot (the opening within the hooked portion of latch arm 60).  
Regarding claim 7, Morris discloses:
The infusion pump according to claim 6, wherein the second alignment feature (104) includes a second pin (Col. 8:1-2 – the projection 104 acts as a pin), and the second alignment counter-feature (66) includes a slot (Col. 6:47-49 – the hook 68 is two hooks with a gap between two hooks to accommodate the tube 24) different from the first slot (slot of latch arm 60).  
Regarding claim 11, Morris discloses:
The infusion pump according to claim 1, wherein the first platen surface (30) includes a first arcuate platen surface (see Image 3 below) and the second platen surface (32) includes a second arcuate platen surface (Image 3), and the first arcuate platen surface and the second arcuate platen surface (Image 3) follow a single arcuate profile when the platen assembly is in the closed position (Fig. 2 – in the closed position, the two curved surfaces form one smooth shaped surface).  
Image 3. Annotated portion of Fig. 2

    PNG
    media_image3.png
    337
    597
    media_image3.png
    Greyscale

claim 12, Morris discloses:
The infusion pump according to claim 1, further comprising an upstream pressure sensor (54 (top); Col. 6:41-42) and a downstream pressure sensor (54 (bottom); Col. 6:41-42), wherein the upstream pressure sensor (top 54) is arranged to detect pressure within tubing (24) of the administration set received by the infusion pump at a location opposite from the first platen surface (30) (the pressure sensors measure pressure; the top pressure sensor 54 is opposite the door 30 and is therefore opposite the first platen surface 116 because surface 116 is part of platen member 30) and the downstream pressure sensor (bottom 54) is arranged to detect pressure within the tubing (24) of the administration set at a location opposite from the second platen surface (32) (the pressure sensors measure pressure; the bottom pressure sensor is located between the yoke 62 and the flow stop 56, both of which engage the second platen member 32; therefore the bottom pressure sensor 54 is opposite the second platen member and therefore the second platen surface 66 because surface 66 is part of platen member 32).  
Regarding claim 13, Morris discloses:
A platen assembly (30, 32; Fig. 3) for an infusion pump (20; Fig. 1), the platen assembly (30, 32) comprising: a first platen member (30) having a first platen surface (see Image 4 below), the first platen member (30 – the door 30 can be considered a platen member because the door acts as a flat plate, which is the broadest reasonable interpretation of the term “platen” as the instant specification fails to provide a special definition for the term “platen”) being rotatably coupled to the infusion pump (20) to pivot relative to the infusion pump (20) about a first hinge axis (Image 1) (Col. 6:10-21 – the hinge 38 in Fig. 2 allows the door 30 to open with respect to the pump body 22); and a second platen member (32 – the handle 32 can be considered a platen member because the handle acts as a flat plate, which is the broadest reasonable interpretation of the term “platen” as the instant specification fails to provide a special definition for the term “platen”) having a second platen surface (Image 4), the second platen member (32) being rotatably coupled to the first platen member (30) to pivot relative to the first platen member (30) about a second hinge axis different from the first hinge axis (Image 1) (Col. 9:55-58 – the handle 32 pivots with respect to the door (first platen member) 30, as seen in Fig. 3); wherein the second platen member (32) is pivotable relative to the first platen member (30) to a pump operating position (Fig. 2, Fig. 15) in which the first platen surface (Image 4) and the second platen surface (Image 4) follow a  (Image 4), wherein the single surface profile is an arcuate surface profile (Image 4 – the surface is curved).  
Image 4. Annotated portion of Fig. 2

    PNG
    media_image4.png
    292
    767
    media_image4.png
    Greyscale

Regarding claim 15, Morris discloses:
The platen assembly according to claim 13, wherein the first platen member (30) is configured such that a load path through the first platen member (30) from the second hinge axis (Image 1) to the first hinge axis (Image 1) is non-linear (Col. 9:31-45 – the force required to hold the door 30 closed is centered on the yoke 62 shown in Fig. 3so that there is no force on the first hinge 38 and the handle 32 is held in place by the spring force in yoke 62).
Allowable Subject Matter
Claims 5, 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record, Morris et al (US 6629955), fails to disclose or make obvious a device as described in claim 5. Specifically, Morris fails to disclose or make obvious an infusion pump, in combination with the other elements of the claim, in which first and second alignment counter-features on a platen assembly are located on opposite ends of a second platen surface as defined by the preceding claims. Morris discloses alignment features between a door (32) and a pump mechanism (22) of an infusion pump (20). A handle (32), interpreted as being the second platen member, keeps the door of the 
The closest prior art of record, Morris, fails to disclose or make obvious a device as described in claim 8. Specifically, Morris fails to disclose or make obvious an infusion pump, in combination with the other elements of the claim, in which a first platen member includes a mounting portion and a branch where the mounting portion is thicker than the branch in a direction of the first hinge axis. Instead, Morris teaches a door (30), interpreted as the first platen) that has a hinge (38) that is neither distinct from any other feature of the door (30) nor is thicker than a “branch” of the door. There is no feature disclosed by Morris that extends from the mounting portion that can be interpreted as “a branch.” Claim 9 is allowable in independent claim form for incorporating the above limitations due to its dependence on claim 8.
As such, a prima facie case of obviousness or an anticipation rejection cannot be established with respect to the claimed combination of elements as set forth in claims 5, 8, and 9. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536.  The examiner can normally be reached on M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783